18 N.Y.3d 871 (2012)
962 N.E.2d 278
938 N.Y.S.2d 853
2012 NY Slip Op 107
MARYANN IMPERATO et al., Respondents,
v.
MOUNT SINAI MEDICAL CENTER et al., Appellants.
No. 63 SSM 45.
Court of Appeals of New York.
Decided January 12, 2012.
*872 Wilson, Elser, Moskowitz, Edelman & Dicker LLP, New York City (Richard E. Lerner of counsel), for appellants.
Arnold E. DiJoseph, P.C., New York City (Arnold E. DiJoseph, III, of counsel), for respondents.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur in memorandum.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs. The certified question should be answered by stating that the preclusion order was properly vacated.
Under the circumstances of this case, the Appellate Division correctly determined that plaintiffs demonstrated the existence of a meritorious claim for purposes of avoiding preclusion. Specifically, the expert witness disclosure submitted by plaintiffs pursuant to CPLR 3101 (d) (1) (i) detailed the expert medical opinion evidence supporting the claim.
*873 On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, etc.